Title: From Benjamin Franklin to Dumas, 4 October 1779
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir,
Passy Oct. 4. 1779.
I received yours of the 14 & 21. past. I communicated to M. De Chaumont what you say in your last relating to your attending the Arrival of our Friend. Inform him as soon as you see him, that he is in Holland to follow the Orders he will receive from the g. Factor. We have just heard something of him that gives every body here abundant Satisfaction.
As I have not seen in any of your Prints the Regulations made by the new Government in Grenada I enclose a Copy.
We are all well and chearful in this Neighbourhood, where every Body remembers you with Respect and Affection; and none with more than Your most obedient humble Servant
B Franklin
M. Dumas
 
Endorsed: Passy. 4e. Oct. 1779. S.E. Mr. Franklin.
